Exhibit 10.1

 

PAPA JOHN’S INTERNATIONAL, INC.

 

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

[Amended and Restated Effective January 1, 2005, as amended January 25, 2010]

 


1.                                       PURPOSES AND AUTHORITY.


 


1.1.                              PURPOSES.  THE PURPOSES OF THE PAPA JOHN’S
INTERNATIONAL, INC. NONQUALIFIED DEFERRED COMPENSATION PLAN (“PLAN”) OF PAPA
JOHN’S INTERNATIONAL, INC., A DELAWARE CORPORATION (“COMPANY”), ARE TO PROVIDE A
MEANS FOR ELIGIBLE EXECUTIVE EMPLOYEES AND NON-EMPLOYEE DIRECTORS TO DEFER A
PORTION OF THEIR COMPENSATION OR DIRECTOR FEES, AS APPLICABLE, AND THE INCOME
TAXATION THEREOF, AND TO PROVIDE FLEXIBILITY TO THE COMPANY IN ATTRACTING AND
RETAINING EXECUTIVE EMPLOYEES AND NON-EMPLOYEE DIRECTORS.


 


1.2.                              COMBINATION AND RESTATEMENT OF PLANS.


 


(A)                                  THE PLAN, AS SET FORTH HEREIN (THE
“RESTATED PLAN”), IS A COMBINATION AND CONTINUATION OF EACH OF (I) THE “PAPA
JOHN’S INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN,” ORIGINALLY EFFECTIVE
SEPTEMBER 28, 1998 (THE “PJI TEAM MEMBERS PLAN”), AND (II) THE “PAPA JOHN’S
INTERNATIONAL, INC. BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN,” ADOPTED
NOVEMBER 6, 2003 (AND APPLICABLE TO COMPENSATION EARNED AFTER DECEMBER 31, 2003)
(THE “PJI DIRECTORS PLAN”).


 


(B)                                 THE PLAN AS SO COMBINED, IS AMENDED AND
RESTATED IN ITS ENTIRETY AS SET FORTH HEREIN, AND, EXCEPT AS PROVIDED IN
SECTION 1.3, IS EFFECTIVE FOR DEFERRALS OF COMPENSATION APPLICABLE TO PLAN YEARS
COMMENCING ON AND AFTER JANUARY 1, 2005.  FOR THE PERIOD COMMENCING JANUARY 1,
2005 AND ENDING DECEMBER 31, 2008, THE COMBINED PLAN (AND EACH COMPONENT PART OF
THE COMBINED PLAN) HAS BEEN ADMINISTERED IN GOOD FAITH RELIANCE ON GUIDANCE
PUBLISHED BY THE INTERNAL REVENUE SERVICE.


 


1.3.                              GRANDFATHERED ACCOUNTS.


 


(A)                                  PJI TEAM MEMBERS PLAN.  NOTWITHSTANDING THE
COMBINATION OF PLANS AS DESCRIBED IN SECTION 1.2, PARTICIPANT ACCOUNTS IN THE
PJI TEAM MEMBERS PLAN REPRESENTING

 

1

--------------------------------------------------------------------------------


 


COMPENSATION DEFERRED FOR THE 2004 AND EARLIER PLAN YEARS (“GRANDFATHERED
ACCOUNTS”) SHALL BE HELD, MAINTAINED AND ADMINISTERED SEPARATELY FROM
PARTICIPANT ACCOUNTS CREDITED WITH COMPENSATION DEFERRED FOR PLAN YEARS
COMMENCING ON AND AFTER JANUARY 1, 2005, SUBJECT TO THE FOLLOWING:


 

(1)                                  GRANDFATHERED ACCOUNTS (INCLUDING EARNINGS
THEREON, WHETHER EARNED BEFORE OR AFTER JANUARY 1, 2005) SHALL REMAIN SUBJECT
TO, AND BE ADMINISTERED IN ACCORDANCE WITH, THE TERMS AND CONDITIONS OF THE PJI
TEAM MEMBERS PLAN AS IN EFFECT ON OCTOBER 3, 2004 (INCORPORATED HEREIN BY
REFERENCE), EXCEPT THAT, TO THE EXTENT THE TERMS AND CONDITIONS OF THE RESTATED
PLAN DO NOT MATERIALLY ENHANCE AN EXISTING BENEFIT OR RIGHT, OR ADD A NEW
MATERIAL BENEFIT OR RIGHT WITH REGARD TO GRANDFATHERED ACCOUNTS, THE TERMS AND
CONDITIONS OF THE RESTATED PLAN SHALL APPLY.

 

(2)                                  THE COMPANY SHALL ADOPT NO AMENDMENTS TO
THE PJI TEAM MEMBERS PLAN THAT WOULD MATERIALLY ENHANCE AN EXISTING BENEFIT OR
RIGHT, OR ADD A NEW MATERIAL BENEFIT OR RIGHT WITH REGARD TO GRANDFATHERED
ACCOUNTS.

 


(B)                                 PJI DIRECTORS PLAN.  PARTICIPANT ACCOUNTS IN
THE PJI DIRECTORS PLAN (I.E., AMOUNTS DEFERRED FOR THE 2004 PLAN YEAR) SHALL NOT
BE TREATED AS GRANDFATHERED ACCOUNTS, BUT SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS OF THE RESTATED PLAN.  THE PJI DIRECTORS PLAN, AS RESTATED IN
COMBINATION WITH THE RESTATED PLAN, BRINGS THE PJI DIRECTORS PLAN INTO
COMPLIANCE WITH CODE §409A AND DOES NOT ENHANCE AN EXISTING BENEFIT OR RIGHT OR
ADD A NEW MATERIAL BENEFIT OR RIGHT TO PARTICIPANT ACCOUNTS IN THE PJI DIRECTORS
PLAN.


 


2.                                       ADMINISTRATION.


 


2.1.                              THE PLAN ADMINISTRATOR.  THE PLAN SHALL BE
ADMINISTERED BY THE COMPENSATION COMMITTEE (“COMMITTEE”) OF THE BOARD OF
DIRECTORS (“BOARD”) OF THE COMPANY.  FOR PURPOSES OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THE COMMITTEE IS THE PLAN
ADMINISTRATOR.  EXCEPT AS PROVIDED IN SECTION 2.2, THE COMMITTEE SHALL HAVE SOLE
DISCRETION TO MAKE ALL DETERMINATIONS WHICH MAY BE NECESSARY OR ADVISABLE FOR
THE ADMINISTRATION OF THE PLAN, AND ALL SUCH DETERMINATIONS AND DECISIONS MADE
PURSUANT TO THE PROVISIONS OF THE PLAN SHALL BE FINAL, CONCLUSIVE AND BINDING
UPON ALL PERSONS, INCLUDING THE COMPANY, PARTICIPANTS AND THEIR BENEFICIARIES.

 

2

--------------------------------------------------------------------------------


 


2.2.                              DELEGATION OF ADMINISTRATIVE DUTIES.  THE
COMMITTEE MAY APPOINT AN ADMINISTRATIVE COMMITTEE COMPRISED OF THE FUNCTIONAL
HEAD OF EACH OF THE HUMAN RESOURCES, FINANCE AND LEGAL DEPARTMENTS OF THE
COMPANY, OR THEIR RESPECTIVE DELEGATES, TO CARRY OUT ITS DUTIES (INCLUDING
DUTIES HAVING DISCRETION) UNDER THE PLAN.  UPON APPOINTMENT, THE TERM
“COMMITTEE” AS USED IN THE PLAN SHALL MEAN THE “ADMINISTRATIVE COMMITTEE”
APPOINTED PURSUANT TO THIS SECTION 2.2 (EXCEPT AS TO THE APPOINTMENT OF THE
COMMITTEE AS THE PLAN ADMINISTRATOR AS PROVIDED IN SECTION 2.1).


 


2.3.                              CLAIMS FOR BENEFITS.   A CLAIM FOR BENEFITS
UNDER THE PLAN SHALL BE MADE IN WRITING TO THE COMMITTEE.  THE COMMITTEE AND THE
CLAIMANT SHALL FOLLOW THE CLAIMS PROCEDURES SET FORTH IN DEPARTMENT OF LABOR
REGULATION § 2560.503-1.


 


3.                                       ELIGIBILITY AND PARTICIPATION.


 


3.1.                              ELIGIBILITY.


 


(A)                                  TEAM MEMBERS.


 

(1)                                  ELIGIBILITY:  THE FOLLOWING EMPLOYEE TEAM
MEMBERS ARE ELIGIBLE TO PARTICIPATE IN THE PLAN AND SHALL HEREINAFTER BE
REFERRED TO AS “ELIGIBLE EMPLOYEES”:  ANY TEAM MEMBER OF THE COMPANY (AND ANY
AFFILIATE THAT HAS BEEN AUTHORIZED BY THE COMPANY TO PARTICIPATE IN THE PLAN AS
TO ITS ELIGIBLE EMPLOYEES) WHO (I) IS PART OF A SELECT GROUP OF MANAGEMENT OR
HIGHLY COMPENSATED EMPLOYEES WITHIN THE MEANING OF ERISA §§ 201(2),
301(A)(4) AND 401(A)(1), AND (II) HAS BEEN SPECIFICALLY DESIGNATED AS ELIGIBLE
TO PARTICIPATE BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY (OR BY AN OFFICER
OF THE COMPANY AUTHORIZED BY THE CHIEF EXECUTIVE OFFICER TO MAKE SUCH
DETERMINATIONS OF ELIGIBILITY).  TEAM MEMBERS ELIGIBLE TO PARTICIPATE IN THIS
PLAN SHALL NOT BE PERMITTED TO MAKE DEFERRALS TO THE 401(K) PLAN, EXCEPT AS
PROVIDED IN SECTION 5 OF THIS PLAN.

 

(2)                                  LOSS OF ELIGIBILITY:  AN ELIGIBLE EMPLOYEE
SHALL REMAIN AN ELIGIBLE EMPLOYEE UNTIL SUCH TIME AS HE OR SHE IS SPECIFICALLY
DESIGNATED AS INELIGIBLE TO PARTICIPATE BY THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY (OR BY AN OFFICER OF THE COMPANY AUTHORIZED BY THE CHIEF EXECUTIVE
OFFICER TO MAKE SUCH DETERMINATIONS OF ELIGIBILITY).

 

3

--------------------------------------------------------------------------------


 

(b)                                 Directors.  A member of the Board of
Directors (“Director”) shall be eligible to participate in the Plan with respect
to compensation received for services performed as a Director, regardless of
whether the Director is also an Employee of the Company who receives
compensation with respect to services performed as an Employee.  A Director who
is not a common law employee of the Company shall be referred to as a
“Non-Employee Director.”  Terms and conditions specific to compensation received
with respect to services performed as a Director are included in Exhibit A
attached, and to the extent consistent with said Exhibit A, the term “Eligible
Employee” shall include and apply to Non-employee Directors and employed
Directors who receive compensation with respect to services performed as a
Director.

 


3.2.                              PARTICIPATION.  AN ELIGIBLE EMPLOYEE MAY
BECOME A PARTICIPANT IN THE PLAN (“PARTICIPANT”) BY FILING AN ELECTION FORM IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 4.1.  A PARTICIPANT SHALL REMAIN A
PARTICIPANT WITH RESPECT TO AMOUNTS DEFERRED UNTIL SUCH TIME AS THE PARTICIPANT
HAS RECEIVED ALL PAYMENTS TO WHICH THE PARTICIPANT IS ENTITLED UNDER THE TERMS
OF THE PLAN.


 


4.                                       DEFERRAL ELECTIONS.


 


4.1.                              MAKING OF ELECTION.


 


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 4, EACH ELIGIBLE EMPLOYEE MAY ELECT IN WRITING, IN THE MANNER AND ON THE
FORM (“ELECTION FORM”) PRESCRIBED BY THE COMMITTEE, TO DEFER PAYMENT OF ALL OR
ANY PART OF THE TOTAL COMPENSATION WHICH WOULD OTHERWISE BE PAID TO SUCH
ELIGIBLE EMPLOYEE BY THE COMPANY FOR SERVICES RENDERED WITH RESPECT TO A PLAN
YEAR.  A DEFERRAL ELECTION MUST BE MADE SEPARATELY FOR EACH PLAN YEAR, AND MUST
SPECIFY THE TIME AND FORM OF PAYMENT AS SET FORTH IN SECTION 9.  ANY SUCH
DEFERRAL ELECTION CANNOT BE REVOKED, TERMINATED OR OTHERWISE AMENDED OR MODIFIED
AFTER THE BEGINNING OF THE PLAN YEAR OR OTHER APPLICABLE PERIOD WITH RESPECT TO
WHICH IT APPLIES, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS PLAN.


 


(B)                                 FOR PURPOSES OF THIS SECTION 4, THE TERM
“TOTAL COMPENSATION” MEANS AN ELIGIBLE EMPLOYEE’S BASE SALARY, NON-ANNUAL
INCENTIVE COMPENSATION, BONUSES, AND COMMISSIONS PAID WITH RESPECT TO A PLAN
YEAR.

 

4

--------------------------------------------------------------------------------


 


(C)                                  AN ELECTION SHALL BE SUBJECT TO THE
FOLLOWING LIMITATIONS AND SHALL BE EFFECTIVE AS FOLLOWS:


 

(1)                                  DEFERRAL OF SALARY, NON-ANNUAL INCENTIVE
COMPENSATION, AND COMMISSIONS.  THE MAXIMUM ALLOWABLE DEFERRAL OF SALARY AND
COMMISSIONS FOR A PLAN YEAR IS ONE HUNDRED PERCENT (100%) OF SALARY, NON-ANNUAL
INCENTIVE COMPENSATION, AND COMMISSIONS PAYABLE WITH RESPECT TO SUCH PLAN YEAR. 
IF AN ELECTION IS MADE AND FILED ON OR BEFORE THE LAST DAY OF A PLAN YEAR, SUCH
ELECTION SHALL BE EFFECTIVE WITH OR AS OF THE FIRST PAY PERIOD BEGINNING ON OR
AFTER JANUARY 1 OF THE NEXT FOLLOWING PLAN YEAR.  AN ELECTION TO DEFER BONUS OR
OTHER INCENTIVE COMPENSATION THAT DOES NOT QUALIFY AS PERFORMANCE-BASED
COMPENSATION (DEFINED IN SECTION 4.1(C)(2)), E.G., NON-ANNUAL INCENTIVE
COMPENSATION, MUST LIKEWISE BE MADE AND FILED ON OR BEFORE THE LAST DAY OF A
PLAN YEAR TO BE EFFECTIVE AS OF THE FIRST PAY PERIOD BEGINNING ON OR AFTER
JANUARY 1 OF THE NEXT FOLLOWING PLAN YEAR.

 

(2)                                  DEFERRAL OF PERFORMANCE-BASED
COMPENSATION.  THE MAXIMUM ALLOWABLE DEFERRAL OF PERFORMANCE-BASED COMPENSATION
(DEFINED BELOW) FOR A PLAN YEAR IS ONE HUNDRED PERCENT (100%) OF THE AMOUNT OF
PERFORMANCE-BASED COMPENSATION PAYABLE WITH RESPECT TO SUCH PLAN YEAR.  IF AN
ELECTION TO DEFER SUCH PERFORMANCE-BASED COMPENSATION IS MADE AND FILED NO LATER
THAN SIX (6) MONTHS BEFORE THE END OF AN APPLICABLE PLAN YEAR, SUCH ELECTION
SHALL BE EFFECTIVE FOR PERFORMANCE-BASED COMPENSATION EARNED WITH RESPECT TO
SUCH PLAN YEAR.  “PERFORMANCE-BASED COMPENSATION” MEANS COMPENSATION THE AMOUNT
OF WHICH, OR THE ENTITLEMENT TO WHICH, IS CONTINGENT ON THE SATISFACTION OF
PREESTABLISHED ORGANIZATIONAL OR INDIVIDUAL PERFORMANCE CRITERIA RELATING TO A
PERFORMANCE PERIOD OF AT LEAST TWELVE (12) MONTHS.  ORGANIZATIONAL OR INDIVIDUAL
PERFORMANCE CRITERIA ARE CONSIDERED PREESTABLISHED IF ESTABLISHED IN WRITING BY
NOT LATER THAN NINETY (90) DAYS AFTER THE COMMENCEMENT OF THE PERIOD OF SERVICE
TO WHICH THE CRITERIA RELATES, PROVIDED THAT THE OUTCOME IS SUBSTANTIALLY
UNCERTAIN AT THE TIME THE CRITERIA ARE ESTABLISHED.  PERFORMANCE-BASED
COMPENSATION INCLUDES PAYMENTS BASED UPON SUBJECTIVE PERFORMANCE CRITERIA,
PROVIDED THAT (I) THE SUBJECTIVE PERFORMANCE CRITERIA RELATES TO THE PERFORMANCE
OF THE PARTICIPANT, A GROUP WHICH INCLUDES THE PARTICIPANT, OR A BUSINESS UNIT
FOR WHICH THE PARTICIPANT PROVIDES SERVICES (WHICH MAY INCLUDE THE ENTIRE
EMPLOYER), AND (II) THE DETERMINATION THAT ANY SUBJECTIVE PERFORMANCE CRITERIA
HAVE BEEN MET IS NOT MADE BY THE PARTICIPANT OR A FAMILY MEMBER OF THE
PARTICIPANT (AS DEFINED IN CODE §267(C)(4) APPLIED AS IF THE

 

5

--------------------------------------------------------------------------------


 

FAMILY OF AN INDIVIDUAL INCLUDES THE SPOUSE OF ANY MEMBER OF THE FAMILY) OR ANY
PERSON UNDER THE EFFECTIVE CONTROL OF SUCH PERSONS.

 


(D)                                 IN THE CASE OF A NEWLY HIRED ELIGIBLE
EMPLOYEE OR AN EMPLOYEE WHO NEWLY BECOMES AN ELIGIBLE EMPLOYEE AFTER THE FIRST
DAY OF A PLAN YEAR (“NEWLY ELIGIBLE EMPLOYEES”), IF THE NEWLY ELIGIBLE EMPLOYEE
MAKES AN ELECTION WITH RESPECT TO SALARY WITHIN 30 DAYS OF THE DATE OF BECOMING
A NEWLY ELIGIBLE EMPLOYEE, THE ELECTION SHALL BE EFFECTIVE WITH THE FIRST PAY
PERIOD BEGINNING ON OR AFTER THE FIRST DAY OF THE FOLLOWING MONTH.  LIKEWISE,
WITH RESPECT TO BONUSES, IF THE NEWLY ELIGIBLE EMPLOYEE MAKES AN ELECTION WITHIN
30 DAYS OF THE DATE OF BECOMING A NEWLY ELIGIBLE EMPLOYEES AND BEFORE OCTOBER 1
OF SUCH PLAN YEAR, THE ELECTION SHALL BE EFFECTIVE WITH RESPECT TO BONUS EARNED
FOR SUCH PERIOD.


 


(E)                                  NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION 4.1, NO DEFERRAL ELECTION MAY REDUCE A PARTICIPANT’S COMPENSATION
FROM THE COMPANY TO AN AMOUNT LESS THAN THE SUM OF (I) THE APPLICABLE EMPLOYMENT
TAXES PAYABLE BY THE PARTICIPANT WITH RESPECT TO THE AMOUNT DEFERRED,
(II) WITHHOLDING FROM COMPENSATION REQUIRED UNDER THE COMPANY’S OTHER BENEFIT
PLANS, AND (III) THE INCOME TAXES WHICH THE COMPANY IS REQUIRED TO WITHHOLD ON
THE PARTICIPANT’S TAXABLE COMPENSATION.


 


4.2.                              PARTICIPANT ACCOUNTS.  AN ACCOUNT SHALL BE
ESTABLISHED FOR EACH PARTICIPANT (A “PARTICIPANT ACCOUNT”).  DEFERRED
COMPENSATION SHALL BE CREDITED TO A PARTICIPANT’S PARTICIPANT ACCOUNT AS OF THE
LAST DAY OF THE MONTH IN WHICH SUCH COMPENSATION WOULD OTHERWISE BE PAYABLE TO
THE PARTICIPANT.  A PARTICIPANT ACCOUNT SHALL BE CREDITED OR DEBITED, AS
APPLICABLE, WITH THE NET INVESTMENT RETURN OR LOSS OF THE DEEMED INVESTMENT OF
THE AMOUNT IN THE PARTICIPANT ACCOUNT IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 8.3, AND SHALL BE DEBITED FOR ALL PAYMENTS MADE TO THE PARTICIPANT OR
THE PARTICIPANT’S BENEFICIARIES.  IF A PARTICIPANT ELECTS TO RECEIVE THE PAYOUT
OF HIS OR HER PARTICIPANT ACCOUNT OTHER THAN IN A LUMP SUM, THE PARTICIPANT’S
ACCOUNT MAY BE DEBITED WITH THE ADDITIONAL COST INCURRED BY THE COMPANY AS A
RESULT OF SUCH ELECTION AS DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION.  IF
THE COMPANY, IN ITS SOLE DISCRETION, MAKES DISCRETIONARY CONTRIBUTIONS ON BEHALF
OF ANY PARTICIPANT IN ACCORDANCE WITH THE PROVISIONS OF

 

6

--------------------------------------------------------------------------------


 


SECTION 8.1, THE APPLICABLE PARTICIPANT ACCOUNT SHALL BE CREDITED WITH SUCH
DISCRETIONARY CONTRIBUTIONS.


 


5.                                       CODE § 402(G) “WRAP” DIRECTION.


 


5.1.                              SUBJECT TO SECTION 5.3, A PARTICIPANT MAY
DIRECT THE COMMITTEE, PRIOR TO THE LAST DAY OF EACH PLAN YEAR AND IN CONJUNCTION
WITH A COMPENSATION DEFERRAL ELECTION MADE UNDER SECTION 4.1(C)(1), TO TRANSFER
THE LESSER OF THE AMOUNT OF THE COMPENSATION DEFERRED UNDER SECTION 4.1(C)(1),
OR AN AMOUNT NOT TO EXCEED THE MAXIMUM AMOUNT OF ELECTIVE DEFERRALS ALLOWABLE
UNDER CODE §402(G)(1)(A), (B), AND (C) IN EFFECT FOR THE NEXT FOLLOWING PLAN
YEAR (A “WRAP DIRECTION”), TO THE PARTICIPANT’S ELECTIVE DEFERRAL ACCOUNT
(“401(K) ACCOUNT”) IN THE PAPA JOHN’S INTERNATIONAL, INC. 401(K) PLAN
(“401(K) PLAN”), SUBJECT TO THE FOLLOWING:


 


(A)                                  EXCEPT AS PROVIDED IN SECTION 5.1(C), AS OF
THE EARLIEST DATE ADMINISTRATIVELY PRACTICABLE AFTER THE END OF THE PLAN YEAR
WITH RESPECT TO WHICH SUCH DEFERRALS ARE MADE (AND IN NO EVENT GREATER THAN THE
TIME AUTHORIZED BY IRS REGULATION OR OTHER GUIDANCE), THE LESSER OF (I) THE
SPECIFIED AMOUNT, OR (II) THE MAXIMUM AMOUNT THAT MAY BE DEFERRED UNDER THE
401(K) PLAN AS ELECTIVE DEFERRALS UNDER CODE §402(G)(1)(A), (B), AND (C) FOR THE
APPLICABLE PLAN YEAR REDUCED, AS NECESSARY, TO SATISFY NONDISCRIMINATION TESTING
UNDER CODE §401(K)(3) UNDER THE 401(K) PLAN FOR SUCH PLAN YEAR SHALL BE
TRANSFERRED TO THE PARTICIPANT’S 401(K) ACCOUNT, WITH THE PARTICIPANT’S
DEFERRALS CREDITED UNDER SECTION 4.1(C)(1) BEING SIMULTANEOUSLY REDUCED BY A
CORRESPONDING AMOUNT.  AMOUNTS TRANSFERRED TO THE PARTICIPANT’S 401(K) ACCOUNT
SHALL BE TAKEN FROM THE PARTICIPANT’S INVESTMENT ACCOUNTS PRO RATA, EXCEPT FOR
THE PARTICIPANT’S COMPANY STOCK UNIT ACCOUNT (AS DESCRIBED IN EXHIBIT B), IF
APPLICABLE.


 


(B)                                 THE AMOUNT TRANSFERRED TO THE PARTICIPANT’S
401(K) ACCOUNT SHALL IN NO EVENT INCLUDE EARNINGS ATTRIBUTABLE TO THE AMOUNT SO
TRANSFERRED.


 


(C)                                  A WRAP DIRECTION OF A PARTICIPANT WHO
INCURS A SEPARATION FROM SERVICE DURING A PLAN YEAR SHALL BE DISREGARDED, AND
AMOUNTS DEFERRED UNDER THE PLAN WITH RESPECT TO SUCH PLAN YEAR ARE NOT ELIGIBLE
FOR TRANSFER TO THE PARTICIPANT’S 401(K) ACCOUNT.

 

7

--------------------------------------------------------------------------------


 


5.2.                              THE FOLLOWING ACTIONS OR INACTIONS THAT RESULT
IN A DECREASE IN THE AMOUNTS DEFERRED UNDER SECTION 5.1 SHALL NOT OTHERWISE
AFFECT THE TIME OR FORM OF PAYMENTS UNDER THE PLAN, AND ANY CHANGE IN THE AMOUNT
DEFERRED UNDER SECTION 5.1 SHALL NOT EXCEED THE CHANGE IN AMOUNT DEFERRED UNDER
THE 401(K) PLAN:


 


(A)                                  THE PARTICIPANT’S ACTION OR INACTION UNDER
THE 401(K) PLAN, INCLUDING ANY ADJUSTMENTS TO AN ELECTIVE DEFERRAL ELECTION
THEREUNDER, PROVIDED THAT FOR ANY GIVEN TAXABLE YEAR, SUCH ACTION OR INACTION
DOES NOT RESULT IN A DECREASE IN THE AMOUNTS DEFERRED UNDER ALL NONQUALIFIED
DEFERRED COMPENSATION PLANS IN WHICH THE PARTICIPANT PARTICIPATES (OTHER THAN
AMOUNTS DESCRIBED IN SECTION 5.2(B) BELOW) IN EXCESS OF THE LIMIT WITH RESPECT
TO ELECTIVE DEFERRALS UNDER SECTION 402(G)(1)(A), (B), AND (C) IN EFFECT FOR THE
TAXABLE YEAR IN WHICH SUCH ACTION OR INACTION OCCURS; AND


 


(B)                                 THE PARTICIPANT’S ACTION OR INACTION UNDER
THE 401(K) PLAN WITH RESPECT TO ELECTIVE DEFERRALS AND COMPANY CONTRIBUTIONS
THAT ARE CREDITED AS MATCHING CONTRIBUTIONS CONTINGENT ON SUCH ELECTIVE
DEFERRALS, PROVIDED THAT THE TOTAL OF SUCH MATCHING AMOUNTS NEVER EXCEEDS 100
PERCENT OF THE MATCHING AMOUNTS THAT WOULD BE PROVIDED UNDER THE 401(K) PLAN
ABSENT ANY PLAN-BASED RESTRICTIONS THAT REFLECT LIMITS ON QUALIFIED PLAN
CONTRIBUTIONS UNDER THE INTERNAL REVENUE CODE.


 


5.3                                 THE APPLICATION OF THIS SECTION 5 IS
SUSPENDED WITH RESPECT TO COMPENSATION DEFERRALS MADE FOR THE 2010 AND FUTURE
PLAN YEARS; PROVIDED THAT THE COMMITTEE MAY, IN ITS SOLE DISCRETION, REINSTATE
THE APPLICATION OF THIS SECTION 5 FOR PLAN YEARS (OR ANY PLAN YEAR) FOLLOWING
THE 2010 PLAN YEAR, AND THEREAFTER MAY SUSPEND AND REINSTATE THE APPLICATION OF
THIS SECTION 5 ON A PLAN YEAR BY PLAN YEAR BASIS, IN EACH CASE UPON REASONABLE
NOTIFICATION TO PARTICIPANTS PRIOR TO THE BEGINNING OF AN APPLICABLE PLAN YEAR.

 


6.                                       COMPANY MATCHING CONTRIBUTIONS.


 


6.1.                              MATCHING CONTRIBUTIONS.  THE COMPANY MAY MAKE
MATCHING CONTRIBUTIONS BASED ON A WRAP DIRECTION TO THE SAME EXTENT MATCHING
CONTRIBUTIONS ARE MADE UNDER THE 401(K) PLAN.

 

8

--------------------------------------------------------------------------------


 


6.2.                              VESTING IN MATCHING CONTRIBUTIONS.  TO THE
EXTENT MATCHING CONTRIBUTIONS ARE ALLOCATED TO A WRAP ACCOUNT, THEY SHALL BE
FULLY VESTED AND NONFORFEITABLE AS OF THE DATE OF ALLOCATION TO THE WRAP
ACCOUNT.


 


7.                                       DISCRETIONARY CONTRIBUTIONS.


 


7.1.                              DISCRETIONARY CONTRIBUTIONS.  THE COMPANY, IN
ITS SOLE AND ABSOLUTE DISCRETION, MAY MAKE DISCRETIONARY CONTRIBUTIONS
(“DISCRETIONARY CONTRIBUTIONS”) TO THE PARTICIPANT ACCOUNT OF ONE OR MORE
PARTICIPANTS.  EXCEPT WITH RESPECT TO VESTING, DISCRETIONARY CONTRIBUTIONS SHALL
BE TREATED IN THE SAME MANNER AS A PARTICIPANT’S ELECTIVE DEFERRALS.  ALL
DISCRETIONARY CONTRIBUTIONS SHALL BE DEEMED INVESTED IN THE SAME MANNER AS THE
BALANCE OF THE PARTICIPANT’S PARTICIPANT ACCOUNT IS INVESTED UNLESS THE
PARTICIPANT ELECTS OTHERWISE BY NOTICE TO THE COMMITTEE GIVEN IN THE MANNER
PROVIDED IN SECTION 8.2.


 


7.2.                              VESTING.  IF THE COMPANY MAKES DISCRETIONARY
CONTRIBUTIONS WITH RESPECT TO ANY PARTICIPANT OR PARTICIPANTS IN ACCORDANCE WITH
SECTION 7.1, THE COMMITTEE SHALL DETERMINE, AT THE TIME OF THE MAKING OF SUCH
DISCRETIONARY CONTRIBUTIONS, THE MANNER IN WHICH SUCH DISCRETIONARY
CONTRIBUTIONS, TOGETHER WITH THE NET EARNINGS RESULTING FROM THE DEEMED
INVESTMENT OF SUCH DISCRETIONARY CONTRIBUTIONS, SHALL VEST.  VESTING MAY BE
BASED UPON YEARS OF SERVICE, OBTAINING OF PERFORMANCE CRITERIA OR ANY OTHER
METHOD THAT THE COMMITTEE SHALL DETERMINE.

 

9

--------------------------------------------------------------------------------


 


8.                                       DEEMED INVESTMENTS.


 


8.1.                              INVESTMENT OPTIONS.


 


(A)                                  SPECIFIED INVESTMENTS.  THE COMPANY, FROM
TIME TO TIME, SHALL DETERMINE THE INVESTMENTS WHICH THE PARTICIPANTS MAY SELECT
TO HAVE THE AMOUNTS IN THEIR PARTICIPANT ACCOUNTS DEEMED INVESTED, INCLUDING
WITHOUT LIMITATION, NOTIONAL COMPANY STOCK AS DESCRIBED IN 8.1(B) (“INVESTMENT
OPTIONS”).  THE COMPANY SHALL HAVE THE RIGHT TO CHANGE THE INVESTMENT OPTIONS IN
ITS SOLE DISCRETION.


 


(B)                                 COMPANY “NOTIONAL” STOCK.  THE COMPANY MAY
PROVIDE A PARTICIPANT THE RIGHT TO INVEST SOME PART OR ALL OF HIS OR HER
PARTICIPANT ACCOUNT IN NOTIONAL COMPANY STOCK (“STOCK ACCOUNT”).  THE VALUE OF
SUCH NOTIONAL STOCK SHALL BE THE AVERAGE PRICE OF SHARES OF COMMON STOCK OF THE
COMPANY TRADED ON THE NASDAQ EXCHANGE ON THE DATE OF ALLOCATION, AS DETERMINED
IN SECTION 8.2.  ONCE ALLOCATED TO THE ACCOUNT OF A PARTICIPANT, NOTIONAL
COMPANY STOCK MAY NOT THEREAFTER BE INVESTED IN ANY OTHER INVESTMENT OPTION
(INCLUDING WITHOUT LIMITATION, A TRANSFER UNDER SECTION 5.1(A)), AND SHALL
CONTINUE TO BE SO INVESTED UNTIL AN APPLICABLE DISTRIBUTION EVENT.  ONCE
ALLOCATED TO THE ACCOUNT OF A PARTICIPANT, THE PARTICIPANT MAY NOT THEREAFTER
INVEST SUCH NOTIONAL COMPANY STOCK IN ANY OTHER INVESTMENT OPTION.  IN THE EVENT
OF ANY CHANGE IN THE OUTSTANDING STOCK OF THE COMPANY BY REASON OF A STOCK
DIVIDEND OR DISTRIBUTION, RECAPITALIZATION, MERGER, CONSOLIDATION, SPLIT-UP,
COMBINATION, EXCHANGE OF SHARES OR THE LIKE, THE COMMITTEE MAY MAKE EQUITABLE
ADJUSTMENTS IN THE NUMBER OF NOTIONAL SHARES THEN HELD IN A PARTICIPANT’S
ACCOUNT.


 


8.2.                              SELECTION OF INVESTMENT OPTIONS.


 


(A)                                  PARTICIPANTS, AT THE TIME A DEFERRAL
ELECTION IS MADE UNDER THIS PLAN, SHALL SPECIFY ON THE ELECTION FORM THE
INVESTMENT OPTIONS IN WHICH THE AMOUNTS SUBJECT TO SUCH DEFERRAL ELECTION ARE TO
BE INVESTED.  PARTICIPANTS MAY ELECT TO HAVE ALL OF THE AMOUNT SUBJECT TO A
DEFERRAL ELECTION DEEMED INVESTED IN ONE INVESTMENT OPTION OR IN MULTIPLE
INVESTMENT OPTIONS.  ALL SELECTIONS OF INVESTMENT OPTIONS SHALL BE IN WHOLE
PERCENTAGES.  EXCEPT AS PROVIDED IN SECTION 8.1(B), THE INVESTMENT OPTIONS
SELECTED MAY BE CHANGED BY THE PARTICIPANT FROM TIME TO TIME, AS AUTHORIZED BY
THE COMMITTEE.

 

10

--------------------------------------------------------------------------------


 


(B)                                 IF AN INVESTMENT OPTION SELECTION IS NOT
MADE AT THE TIME OF A DEFERRAL ELECTION, OR SUCH SELECTION IS OTHERWISE
INEFFECTIVE, AFFECTED DEFERRALS WILL BE CREDITED WITH A RATE OF RETURN
EQUIVALENT TO THE MONEY MARKET FUND.


 


8.3.                              EARNINGS ON DEEMED INVESTMENTS.  THE EARNINGS
ON A PARTICIPANT’S DEEMED INVESTMENTS WILL BE CREDITED TO THE PARTICIPANT’S
ACCOUNTS AS EARNED.  IF A PARTICIPANT CHANGES THE INVESTMENT OPTIONS IN WHICH
ANY AMOUNT IN THEIR PARTICIPANT ACCOUNT IS DEEMED INVESTED, SUCH CHANGE WILL BE
TREATED AS A SALE OF THE FORMER INVESTMENT OPTION AND THE PROFIT OR LOSS
RESULTING THEREFROM, DEBITED OR CREDITED TO THE PARTICIPANT ACCOUNT AS OF THE
EFFECTIVE DATE OF THE DEEMED SALE.


 


9.                                       PAYMENT OF PARTICIPANT ACCOUNTS.


 


9.1.                              LIMITATION ON PAYMENT OF PARTICIPANT
ACCOUNTS.  NO PAYMENT MAY BE MADE FROM ANY PARTICIPANT ACCOUNT EXCEPT AS
PROVIDED IN THIS SECTION 9.


 


9.2.                              PAYMENT UPON SEPARATION FROM SERVICE.


 


(A)                                  DEFINITION OF “SEPARATION FROM SERVICE”. 
THE TERM “SEPARATION FROM SERVICE” MEANS THE DATE ON WHICH A PARTICIPANT
RETIRES, DIES OR OTHERWISE INCURS A TERMINATION OF EMPLOYMENT WITH THE COMPANY;
PROVIDED THAT MILITARY LEAVE, SICK LEAVE OR OTHER BONA FIDE LEAVE OF ABSENCE
THAT DOES NOT EXCEED SIX (6) MONTHS (OR IF LONGER, SO LONG AS THE INDIVIDUAL
REMAINS EMPLOYED UNDER COMPANY POLICY OR RETAINS A RIGHT TO REEMPLOYMENT WITH
THE COMPANY UNDER AN APPLICABLE STATUTE OR BY CONTRACT) SHALL NOT BE TREATED AS
A SEPARATION FROM SERVICE.  IF THE PERIOD OF LEAVE EXCEEDS SIX (6) MONTHS AND
THE INDIVIDUAL DOES NOT REMAIN EMPLOYED UNDER COMPANY POLICY OR RETAIN A RIGHT
TO REEMPLOYMENT UNDER AN APPLICABLE STATUTE OR BY CONTRACT, THE EMPLOYMENT
RELATIONSHIP IS DEEMED TO TERMINATE ON THE FIRST DATE IMMEDIATELY FOLLOWING SUCH
SIX (6) MONTH PERIOD.  NOTWITHSTANDING THE FOREGOING, WHERE A LEAVE IS DUE TO A
MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO
RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR AT LEAST SIX (6) CONTINUOUS
MONTHS, AND SUCH IMPAIRMENT CAUSES THE INDIVIDUAL TO BE UNABLE TO PERFORM HIS OR
HER REGULAR (OR SIMILAR) EMPLOYMENT DUTIES, A TWENTY-NINE (29) MONTH PERIOD OF
ABSENCE IS SUBSTITUTED FOR SUCH SIX (6) MONTH PERIOD.


 


(B)                                 FORM OF PAYMENT.

 

11

--------------------------------------------------------------------------------


 

(1)                                  LUMP SUM PAYMENT.  A PARTICIPANT MAY ELECT
TO HAVE AMOUNTS SUBJECT TO A DEFERRAL ELECTION PAID IN A LUMP SUM DUE TO A
SEPARATION FROM SERVICE AS OF:  (I) THE END OF THE CALENDAR QUARTER IN WHICH THE
PARTICIPANT INCURS THE SEPARATION FROM SERVICE (AND NO LATER THAN SIXTY (60)
DAYS THEREAFTER), OR (II) AS OF THE FIRST DAY OF ANY PLAN YEAR OCCURRING UP TO
FIVE (5) YEARS AFTER SEPARATION FROM SERVICE.

 

(2)                                  INSTALLMENT PAYMENTS.  A PARTICIPANT MAY
ELECT TO HAVE AMOUNTS SUBJECT TO A DEFERRAL ELECTION PAID IN QUARTERLY
INSTALLMENTS FOR A PERIOD OF FIVE (5), TEN (10) OR FIFTEEN (15) YEARS DUE TO A
SEPARATION FROM SERVICE.  A PARTICIPANT MAY ELECT FOR THE FIRST INSTALLMENT TO
COMMENCE AS OF THE FIRST DAY OF ANY CALENDAR QUARTER OCCURRING UP TO FIVE
(5) YEARS AFTER SEPARATION FROM SERVICE.   IF A PARTICIPANT DIES PRIOR TO
RECEIVING ALL OF THE INSTALLMENTS TO WHICH THE PARTICIPANT IS ENTITLED, THE
REMAINING INSTALLMENTS SHALL BE PAID TO THE PARTICIPANT’S BENEFICIARY. 
NOTWITHSTANDING THE FOREGOING, IF THE BALANCE OF POST-2004 DEFERRALS CREDITED TO
PARTICIPANT’S ACCOUNT IS LESS THAN FIFTY-THOUSAND DOLLARS ($50,000) AT THE TIME
INSTALLMENT PAYMENTS ARE SCHEDULED TO COMMENCE, THE PARTICIPANT’S POST-2004
ACCOUNT BALANCE SHALL BE PAID INSTEAD IN A LUMP-SUM AT SUCH TIME.

 


(C)                                  SPECIFIED EMPLOYEES.  NOTWITHSTANDING ANY
PROVISION OF THE PLAN TO THE CONTRARY, IN THE CASE OF A PARTICIPANT WHO IS A KEY
EMPLOYEE (AS DEFINED IN CODE §416(I) WITHOUT REGARD TO PARAGRAPH (5) THEREOF),
AND WHO BECOMES ENTITLED TO A DISTRIBUTION AS A RESULT OF A SEPARATION FROM
SERVICE, DISTRIBUTION MAY NOT BE MADE OR COMMENCE EARLIER THAN THE DATE WHICH IS
SIX (6) MONTHS AFTER THE DATE OF SEPARATION FROM SERVICE (OR, IF EARLIER, THE
DATE OF DEATH OF THE PARTICIPANT).  IF A PARTICIPANT IS A KEY EMPLOYEE AT ANY
TIME DURING THE 12-MONTH PERIOD ENDING ON DECEMBER 31 OF THE CALENDAR YEAR
BEFORE THE PARTICIPANT’S SEPARATION FROM SERVICE, THE PARTICIPANT WILL BE
TREATED AS A KEY EMPLOYEE DURING THE 12-MONTH PERIOD BEGINNING ON THE FOLLOWING
APRIL 1.


 


9.3.                              SCHEDULED IN-SERVICE DISTRIBUTIONS.  A
PARTICIPANT MAY ELECT TO RECEIVE A LUMP SUM DISTRIBUTION OF ALL OR A PORTION OF
THE VESTED AMOUNT IN THE PARTICIPANT’S ACCOUNT WITH RESPECT TO ANY ANNUAL
DEFERRAL ELECTION BY SPECIFYING THE AMOUNT THEREOF SUBJECT TO DISTRIBUTION ON
THE CORRESPONDING ELECTION FORM, WHICH DATE MUST BE AT LEAST THREE (3) YEARS
AFTER THE LAST DAY OF THE YEAR OF DEFERRAL (A

 

12

--------------------------------------------------------------------------------


 


“SCHEDULED DISTRIBUTION”).  IF A PARTICIPANT HAS MADE AN ELECTION PURSUANT TO
THIS SECTION 9.3 AND INCURS A SEPARATION FROM SERVICE PRIOR TO THE SCHEDULED
DISTRIBUTION DATE, THE SCHEDULED DISTRIBUTION SHALL BE DISREGARDED AND
DISTRIBUTION SHALL BE MADE TO THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY
WITHIN SIXTY (60) DAYS FOLLOWING THE END OF THE CALENDAR QUARTER IN WHICH THE
PARTICIPANT INCURS THE SEPARATION FROM SERVICE.


 


9.4.                              WITHDRAWALS DUE TO AN UNFORESEEABLE EMERGENCY.


 


(A)                                  IN THE EVENT OF AN UNFORESEEABLE EMERGENCY
A PARTICIPANT (OR IF APPLICABLE A BENEFICIARY) MAY REQUEST A DISTRIBUTION OF
SOME OR ALL OF THE AMOUNT CREDITED TO THE PARTICIPANT’S ACCOUNT, DETERMINED AS
OF THE END OF THE MONTH PRIOR TO SUCH REQUEST.


 


(B)                                 THE COMMITTEE SHALL DECIDE, IN ITS SOLE AND
ABSOLUTE DISCRETION, WHETHER AND TO THE EXTENT A DISTRIBUTION SHALL BE MADE
PURSUANT TO THE PROVISIONS OF THIS SECTION 9.4, PROVIDED THAT A DISTRIBUTION ON
ACCOUNT OF UNFORESEEABLE EMERGENCY MAY NOT BE MADE TO THE EXTENT THAT SUCH
EMERGENCY IS OR MAY BE RELIEVED THROUGH REIMBURSEMENT OR COMPENSATION FROM
INSURANCE OR OTHERWISE, BY LIQUIDATION OF THE PARTICIPANT’S ASSETS, TO THE
EXTENT THE LIQUIDATION OF SUCH ASSETS WOULD NOT CAUSE SEVERE FINANCIAL HARDSHIP,
OR BY CESSATION OF DEFERRALS UNDER THE PLAN.  DISTRIBUTIONS BECAUSE OF AN
UNFORESEEABLE EMERGENCY MUST BE LIMITED TO THE AMOUNT REASONABLY NECESSARY TO
SATISFY THE EMERGENCY NEED (WHICH MAY INCLUDE AN AMOUNT NECESSARY TO PAY TAXES
REASONABLY ANTICIPATED TO RESULT FROM THE DISTRIBUTION).  TO THE EXTENT A
PARTICIPANT HAS A DEFERRAL ELECTION IN EFFECT AT THE TIME THE COMMITTEE APPROVES
A REQUEST FOR A DISTRIBUTION UNDER THIS SECTION 9.4, SUCH ELECTION SHALL BE
CANCELLED EFFECTIVE THE DATE OF APPROVAL.


 


(C)                                  FOR PURPOSES OF THIS SECTION 9.4, THE TERM
“UNFORESEEABLE EMERGENCY” MEANS A SEVERE FINANCIAL HARDSHIP TO THE PARTICIPANT
RESULTING FROM AN ILLNESS OR ACCIDENT OF THE PARTICIPANT, THE PARTICIPANT’S
SPOUSE, THE PARTICIPANT’S BENEFICIARY, OR THE PARTICIPANT’S DEPENDENT (AS
DEFINED IN CODE §152, WITHOUT REGARD TO §152(B)(1), (B)(2) AND (D)(1)(D)), LOSS
OF THE PARTICIPANT’S PROPERTY DUE TO CASUALTY, OR OTHER SIMILAR EXTRAORDINARY
AND UNFORESEEABLE CIRCUMSTANCES ARISING AS A RESULT OF EVENTS BEYOND THE CONTROL
OF THE PARTICIPANT.

 

13

--------------------------------------------------------------------------------


 


9.5.                              SUBSEQUENT DISTRIBUTION ELECTION CHANGE.  A
PARTICIPANT MAY CHANGE A DISTRIBUTION ELECTION WITH RESPECT TO ONE OR MORE OR
ALL DEFERRAL ELECTIONS AT ANY TIME; PROVIDED THAT:  (I) NO CHANGE IN AN ELECTION
SHALL TAKE EFFECT EARLIER THAN TWELVE (12) MONTHS FROM THE DATE OF THE CHANGE
ELECTION, (II) NO CHANGE IN THE ELECTION MAY BE MADE LESS THAN TWELVE (12)
MONTHS PRIOR TO THE DATE OF THE FIRST SCHEDULED PAYMENT OF THE ORIGINAL
DISTRIBUTION ELECTION, AND (III) WITH RESPECT TO A PAYMENT THAT IS NOT THE
RESULT OF DEATH, DISABILITY OR UNFORESEEABLE EMERGENCY THE FIRST PAYMENT WITH
RESPECT TO WHICH SUCH CHANGE IN THE ELECTION IS MADE MUST BE DEFERRED FOR A
PERIOD OF NOT LESS THAN FIVE (5) YEARS FROM THE DATE SUCH PAYMENT WOULD
OTHERWISE HAVE BEEN MADE UNDER THE PRIOR ELECTION.  ANY CHANGE OF A PRIOR
DISTRIBUTION ELECTION WHICH DOES NOT MEET THE FOREGOING REQUIREMENTS SHALL BE
DISREGARDED.


 


10.                                 DESIGNATION OF BENEFICIARY.


 


10.1.                        DESIGNATION OF BENEFICIARY.  A PARTICIPANT SHALL BE
ENTITLED TO DESIGNATE A BENEFICIARY OR BENEFICIARIES TO RECEIVE THE PAYMENTS OF
THE AMOUNT IN THE PARTICIPANT’S PARTICIPANT ACCOUNT IN THE CASE OF THE
PARTICIPANT’S DEATH (“BENEFICIARY”).  SUCH DESIGNATION MAY INCLUDE A DESIGNATION
OF A CONTINGENT BENEFICIARY OR BENEFICIARIES.  THE PARTICIPANT MAY FROM TIME TO
TIME, CHANGE SUCH DESIGNATION OF BENEFICIARY OR BENEFICIARIES AS THE PARTICIPANT
SHALL DESIRE.  NOTICE OF THE DESIGNATION SHALL BE GIVEN IN WRITING BY THE
PARTICIPANT TO THE COMMITTEE AND THE TRUSTEE OF THE RABBI TRUST (AS HEREINAFTER
DEFINED).  IF NO BENEFICIARY IS DESIGNATED, THE BENEFICIARY SHALL BE DEEMED TO
THE PARTICIPANT’S ESTATE.


 


11.                                 RABBI TRUST.


 


11.1.                        RABBI TRUST.  ALL AMOUNTS DEFERRED BY A PARTICIPANT
SHALL BE CONTRIBUTED BY THE COMPANY AT LEAST MONTHLY TO A TRUST (“RABBI TRUST”)
OF WHICH THE COMPANY WILL BE CONSIDERED THE OWNER FOR FEDERAL INCOME TAX
PURPOSES.  THE RABBI TRUST WILL BE ESTABLISHED TO PROVIDE A SOURCE OF FUNDS TO
ENABLE THE COMPANY TO MAKE PAYMENTS TO THE PARTICIPANTS AND THEIR BENEFICIARIES
PURSUANT TO THE TERMS

 

14

--------------------------------------------------------------------------------


 


OF THE PLAN.  PAYMENTS TO WHICH PARTICIPANT’S ARE ENTITLED UNDER THE TERMS OF
THE PLAN SHALL BE PAID OUT OF THE RABBI TRUST TO THE EXTENT OF THE ASSETS
THEREIN.


 


12.                                 PLAN YEAR.


 


12.1.                        PLAN YEAR.  THE FISCAL YEAR OF THE PLAN (“PLAN
YEAR”) SHALL BE THE CALENDAR YEAR.


 


13.                                 WITHHOLDING.


 


13.1.                        WITHHOLDING.  THE COMPANY SHALL WITHHOLD FROM ALL
AMOUNTS OTHERWISE PAYABLE TO A PARTICIPANT OR BENEFICIARY HEREUNDER SUCH AMOUNT
AS THE COMPANY IS REQUIRED BY LAW TO WITHHOLD WITH RESPECT TO SUCH PAYMENTS.


 


14.                                 MISCELLANEOUS.


 


14.1.                        ASSIGNABILITY.  NO RIGHT TO RECEIVE PAYMENTS
HEREUNDER SHALL BE TRANSFERABLE OR ASSIGNABLE BY A PARTICIPANT EXCEPT BY WILL OR
BY THE LAWS OF DESCENT AND DISTRIBUTION.


 


14.2.                        AMENDMENT OR TERMINATION.  THE PLAN MAY BE AMENDED,
MODIFIED OR TERMINATED BY THE BOARD (OR ITS DELEGATE) AT ANY TIME OR FROM TIME
TO TIME.  NO AMENDMENT, MODIFICATION OR TERMINATION SHALL, WITHOUT THE CONSENT
OF A PARTICIPANT, ADVERSELY AFFECT SUCH PARTICIPANT’S EXISTING RIGHTS UNDER THE
PLAN.


 


14.3.                        CHANGE IN OWNERSHIP OR EFFECTIVE CONTROL.  THE
COMPANY SHALL CONSIDER ALL AVAILABLE OPTIONS AVAILABLE UNDER IRC
§409A(A)(2)(A)(V) AND REGULATIONS PROMULGATED THEREUNDER IN THE EVENT OF A
CHANGE IN CONTROL EVENT (AS DEFINED IN IRC REG. §1.409A-3(I)(5)(I)), WITHOUT
OBLIGATION TO AMEND, TERMINATE OR OTHERWISE MODIFY THE PLAN BASED THEREON.


 


14.4.                        CONTINUED EMPLOYMENT.  NOTHING IN THE PLAN, NOR ANY
ACTION TAKEN UNDER THE PLAN, SHALL BE CONSTRUED AS GIVING ANY PARTICIPANT A
RIGHT TO CONTINUE AS AN EMPLOYEE OF THE COMPANY.

 

15

--------------------------------------------------------------------------------


 


14.5.                        PARTICIPANT’S RIGHTS UNSECURED.  THE RIGHT OF ANY
PARTICIPANT TO RECEIVE PAYMENT OF DEFERRED AMOUNTS UNDER THE PROVISIONS OF THE
PLAN SHALL BE AN UNSECURED CLAIM AGAINST THE GENERAL ASSETS OF THE COMPANY.  THE
MAINTENANCE OF INDIVIDUAL PARTICIPANT ACCOUNTS IS FOR BOOKKEEPING PURPOSES
ONLY.  THE COMPANY IS NOT OBLIGATED TO ACQUIRE OR SET ASIDE ANY PARTICULAR
ASSETS FOR THE DISCHARGE OF ITS OBLIGATIONS, NOR SHALL ANY PARTICIPANT HAVE ANY
PROPERTY RIGHTS IN ANY PARTICULAR ASSETS HELD BY THE COMPANY, WHETHER OR NOT
HELD FOR THE PURPOSE OF FUNDING THE COMPANY’S OBLIGATIONS HEREUNDER.


 


14.6.                        OFFSETS.  AMOUNTS OTHERWISE PAYABLE UNDER THE PLAN
TO THE PARTICIPANT AND THE PARTICIPANT’S BENEFICIARIES MAY BE OFFSET BY AMOUNTS
OWED TO THE COMPANY BY THE PARTICIPANT IF THE DEBTS WERE INCURRED IN THE
ORDINARY COURSE OF BUSINESS, THE ENTIRE OFFSET IN ANY YEAR DOES NOT EXCEED
$5,000, AND THE OFFSET IS TAKEN AT THE SAME TIME AND IN THE SAME AMOUNT AS THE
DEBT WOULD HAVE BEEN DUE.


 


14.7.                        LIMITATION OF ACTIONS.  NO LAWSUIT WITH RESPECT TO
ANY BENEFIT PAYABLE OR OTHER MATTER ARISING OUT OF OR RELATING TO THE PLAN MAY
BE BROUGHT BEFORE EXHAUSTION OF THE CLAIMS PROCEDURES REFERRED TO IN SECTION 2.3
AND ANY LAWSUIT MUST FILED NO LATER THAN TWELVE (12) MONTHS AFTER THE CLAIM IS
FINALLY DENIED, OR TWELVE (12) MONTHS AFTER THE EVENT(S) GIVING RISE TO THE
CLAIM OCCURRED IF EARLIER, OR BE FOREVER BARRED.


 


14.8.                        GENERAL LIMITATION OF LIABILITY.  SUBJECT TO
APPLICABLE LAWS, AND THE COMPANY’S ARTICLES OF INCORPORATION AND BYLAWS AS IN
EFFECT FROM TIME TO TIME, NEITHER THE BOARD OF DIRECTORS, THE COMMITTEE, NOR ANY
OTHER PERSON SHALL BE LIABLE, EITHER JOINTLY OR SEVERALLY, FOR ANY ACT OR
FAILURE TO ACT OR FOR ANYTHING WHATSOEVER IN CONNECTION WITH THE PLAN, OR THE
ADMINISTRATION THEREOF EXCEPT, AND ONLY TO THE EXTENT LIABILITY IS IMPOSED
BECAUSE OF WILLFUL MISCONDUCT AND ONLY TO THE EXTENT THEREOF.


 


14.9.                        GOVERNING LAW.  TO THE EXTENT NOT PREEMPTED BY
ERISA, THE PLAN SHALL BE GOVERNED BY, AN CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS CONFLICT OF LAW RULES.

 

16

--------------------------------------------------------------------------------


 


14.10.                  ERISA.  IT IS INTENDED THAT THE PLAN BE AN UNFUNDED PLAN
MAINTAINED PRIMARILY FOR THE PURPOSE OF PROVIDING DEFERRED COMPENSATION FOR A
SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES OF THE COMPANY.  AS
SUCH, THE PLAN IS INTENDED TO BE EXEMPT FROM OTHERWISE APPLICABLE PROVISIONS OF
TITLE I OF ERISA, AND ANY AMBIGUITIES IN CONSTRUCTION SHALL BE RESOLVED IN FAVOR
OF INTERPRETATION WHICH WILL EFFECTUATE SUCH INTENTIONS.


 

IN WITNESS WHEREOF, the Company has caused the Plan to be executed this 19th day
of November, 2008.

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Annette W. Calhoun

 

 

 

 

Title:

Sr. Director, Benefits

 

17

--------------------------------------------------------------------------------


 

PAPA JOHN’S INTERNATIONAL, INC.

 

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

[Amended and Restated Effective January 1, 2005, as amended January 25, 2010]

 


EXHIBIT A


 


NON-EMPLOYEE DIRECTORS


 


1.                                       DUAL STATUS — INDIVIDUALS PROVIDING
SERVICES AS AN EMPLOYEE AND AS A MEMBER OF THE BOARD OF DIRECTORS.


 


1.1.                              NON-AGGREGATION.  DEFERRALS OF COMPENSATION
WITH RESPECT TO SERVICES PERFORMED AS A DIRECTOR ARE NOT AGGREGATED WITH
DEFERRALS OF COMPENSATION WITH RESPECT TO SERVICES PERFORMED AS AN EMPLOYEE BY A
DIRECTOR WHO ALSO PROVIDES SERVICES AS AN EMPLOYEE.  A SEPARATE ACCOUNT SHALL BE
MAINTAINED FOR AMOUNTS DEFERRED WITH RESPECT TO COMPENSATION EARNED AS A
DIRECTOR AND COMPENSATION EARNED WITH RESPECT TO SERVICES PERFORMED AS AN
EMPLOYEE..


 


1.2.                              ARRANGEMENTS SUBSTANTIALLY SIMILAR.  EXCEPT
FOR PROVISIONS IN THE PLAN DEFINING COMPENSATION THAT MAY BE DEFERRED AND THE
OCCURRENCE OF A SEPARATION FROM SERVICE, THE PROVISIONS OF THE PLAN ARE
SUBSTANTIALLY SIMILAR WITH RESPECT TO ELIGIBLE EMPLOYEES WHO ARE NON-EMPLOYEE
DIRECTORS AND DIRECTORS WHO RECEIVE COMPENSATION FOR SERVICES PROVIDED AS AN
EMPLOYEE.


 


2.                                       COMPENSATION.


 


2.1.                              “TOTAL COMPENSATION” DEFINED.  THE TERM “TOTAL
COMPENSATION” (AS DEFINED IN PLAN SECTION 4.1(B)) MEANS, WITH RESPECT TO
SERVICES PERFORMED AS A DIRECTOR (WHETHER OR NOT SIMULTANEOUSLY PROVIDING
SERVICES TO THE COMPANY AND RECEIVING COMPENSATION AS AN EMPLOYEE), THE TOTAL
AMOUNT OF ANNUAL RETAINER, SERVICE FEES AND ANY OTHER COMPENSATION PAID WITH
RESPECT TO SERVICES PERFORMED AS A DIRECTOR FOR A PLAN YEAR.

 

18

--------------------------------------------------------------------------------


 


3.                                       SEPARATION FROM SERVICE


 


3.1.                              SERVICE AS A DIRECTOR.  IF A DIRECTOR PROVIDES
SERVICES BOTH AS AN EMPLOYEE OF THE COMPANY AND AS A MEMBER OF THE BOARD OF
DIRECTORS, SERVICES PROVIDED AS A DIRECTOR ARE NOT TAKEN INTO ACCOUNT IN
DETERMINING WHETHER THE INDIVIDUAL HAS A SEPARATION FROM SERVICE WITH RESPECT TO
SERVICES PERFORMED AS AN EMPLOYEE.


 


3.2.                              SERVICE AS AN EMPLOYEE.  IF A DIRECTOR
PROVIDES SERVICES BOTH AS AN EMPLOYEE OF THE COMPANY AND AS A MEMBER OF THE
BOARD OF DIRECTORS, SERVICES PROVIDED AS AN EMPLOYEE ARE NOT TAKEN INTO ACCOUNT
IN DETERMINING WHETHER THE INDIVIDUAL HAS A SEPARATION FROM SERVICE WITH RESPECT
TO SERVICES PERFORMED AS A DIRECTOR.


 


4.                                       CONSTRUCTION


 


THE DEFINITIONS, TERMS AND OTHER WORDS AND CONDITIONS OF THIS PLAN, INCLUDING
WITHOUT LIMITATION THIS EXHIBIT A, ARE FOR THE SOLE PURPOSE OF EXPRESSING THE
TERMS AND CONDITIONS OF THE PLAN, AND TO GUIDE ITS OPERATION AND
ADMINISTRATION.  NOTHING IN THE PLAN, NOR ANY ACTION TAKEN UNDER THE PLAN, SHALL
BE CONSTRUED AS GRANTING A PARTICIPANT ANY EMPLOYMENT RIGHT, OR ANY OTHER RIGHT
OR BENEFIT UNDER ANY OTHER PLAN OR PROGRAM OF THE COMPANY.


 


* * * *

 

19

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPANY STOCK UNIT ACCOUNT

 

Effective January 1, 2010, notional Company stock credited to a Participant’s
Stock Account pursuant to Section 8.1(b) of the Plan shall be governed by
reference to this Exhibit B.  Any provision, term or condition of the Plan, or
the interpretation of such, that is contrary to or inconsistent with the terms
and conditions of this Exhibit B shall be disregarded.

 


1.                                       APPLICATION AND PURPOSE.  THIS
EXHIBIT B SHALL APPLY EXCLUSIVELY TO (I) THE BALANCE OF THE STOCK ACCOUNT OF
EACH PARTICIPANT AS OF DECEMBER 31, 2009, AND (II) COMPENSATION OR AWARDS
DEFERRED WITH RESPECT TO THE 2010 AND FUTURE PLAN YEARS.  ITS PURPOSE IS TO
ESTABLISH RULES FOR THE DISTRIBUTION AND SETTLEMENT OF NOTIONAL COMPANY STOCK
CREDITED TO PARTICIPANT ACCOUNTS PURSUANT TO SECTION 8.1(B) OF THE PLAN
SATISFACTORY TO THE REQUIREMENTS OF EITF 97-14 AS PROMULGATED BY THE FINANCIAL
STANDARDS ACCOUNTING BOARD, AS IT MAY BE REVISED, AMENDED OR SUPERSEDED.


 


2.                                       DEFINITIONS.  THE FOLLOWING TERMS SHALL
BE DEFINED AS:


 


(A)                                          COMPANY STOCK.  COMMON STOCK OF THE
COMPANY TRADED ON THE NASDAQ GLOBAL SELECT MARKET.


 


(B)                                         COMPANY STOCK UNIT.  THE UNFUNDED
RIGHT TO RECEIVE ONE SHARE OF COMPANY STOCK AT A FUTURE DATE.  COMPANY STOCK
UNITS DO NOT HAVE VOTING RIGHTS.  A COMPANY STOCK UNIT IS EXPRESSED AS “NOTIONAL
COMPANY STOCK” IN SECTION 8.1(B) OF THE PLAN.


 


(C)                                          COMPANY STOCK UNIT ACCOUNT.  A
COMPANY STOCK UNIT ACCOUNT IS A SEPARATE ACCOUNT ESTABLISHED FOR A PARTICIPANT
TO WHICH COMPANY STOCK UNITS ARE CREDITED.  THE COMPANY STOCK UNIT ACCOUNT IS
EXPRESSED AS A “STOCK ACCOUNT” IN SECTION 8.1(B) OF THE PLAN.


 


3.                                       ALLOCATION OF COMPANY STOCK UNITS TO
PARTICIPANTS’ COMPANY STOCK UNIT ACCOUNTS.


 


THE NUMBER OF COMPANY STOCK UNITS ALLOCATED TO A PARTICIPANT’S COMPANY STOCK
UNIT ACCOUNT UPON DEFERRAL OF COMPENSATION SHALL BE DETERMINED BASED ON THE
CONSOLIDATED CLOSING BID PRICE OF A SHARE OF COMPANY STOCK ON THE NASDAQ GLOBAL
SELECT MARKET ON THE DATE OF ALLOCATION, OR SUCH OTHER CLOSING PRICE AS IS
PERMISSIBLE UNDER NASDAQ RULES.


 


4.                                       DISTRIBUTION/SETTLEMENT OF COMPANY
STOCK ACCOUNT.


 


THE SOLE MEDIUM OF DISTRIBUTION OF A PARTICIPANT’S COMPANY STOCK UNIT ACCOUNT
SHALL BE SHARES OF COMPANY STOCK (WITH CASH FOR FRACTIONAL SHARES), IRRESPECTIVE
OF THE FORM OF PAYMENT (I.E., WHETHER AS A LUMP-SUM DISTRIBUTION OR IN
INSTALLMENTS); PROVIDED THAT AMOUNTS DUE TO BE PAID AS OF DECEMBER 31, 2009,
SHALL BE DISTRIBUTED AS PROVIDED BY THE PLAN AS IN EFFECT ON DECEMBER 31, 2009
(I.E., AS A CASH PAYMENT).


 

* * * * *

 

20

--------------------------------------------------------------------------------